DETAILED ACTION
This office action is in response to after final amendments to application 16/255,177, filed on 02/26/2021.
Claims 13-17 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/26/2021, have been entered.
Regarding rejections of claims 1-12 under 35 U.S.C. 103, the rejections are withdrawn due to cancellation of the claims.
Regarding rejection of claims 13-17 under 35 U.S.C. 103, the rejections are withdrawn due to incorporation of allowable subject matter from former claim 18. Claims 13-17 are accordingly allowable.

Allowable Subject Matter
	Claims 13-17 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Serra et al. (US 20190351889), hereinafter Serra. Serra discloses a braking device comprising a braking pad in turn comprising a support plate, a friction pad, an electrical 
	Serra, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a method of monitoring a brake corner of a vehicle, the method comprising detecting real-time brake corner temperature data of the brake corner and real-time brake corner pressure data of the brake corner. The method further comprisesResponse to Office Action dated February 5, 2021 determining a stiffness of a brake pad of the brake corner based on the real-time brake corner temperature data and the real-time brake corner pressure data and determining wear of the brake pad based on the stiffness of the brake pad. Determining the stiffness of the brake pad of the brake corner based on at least one of the real-time brake corner temperature data and the real-time brake corner pressure data further comprises determining that the vehicle is in motion while the vehicle is in motion and detecting a stiffness of multiple brake pads of the vehicle when the vehicle is in motion. The multiple brake pads comprise a first group of brake pads located on a first axle of the vehicle having a parking brake and a second group of brake pads located on a second axle of the vehicle not having a parking brake. The method further comprises determining that the vehicle is parked once the vehicle is no longer in motion. The method further comprises detecting a stiffness of the first group of brake pads when the vehicle is parked and subtracting the stiffness of the first group of brake pads from the stiffness of the multiple brake pads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662